Citation Nr: 1038932	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) on account of 
the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 
2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The August 2005 rating decision granted service 
connection for bilateral varicoceles with mild atrophy of the 
left testicle.  A May 2008 Board decision adjudicated the 
Veteran's bilateral varicocele increased initial rating claim, 
and remanded the SMC claim currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA provides special monthly compensation if a veteran, as a 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative organs.  
38 U.S.C.A. § 1114(k).  Loss of use of one testicle is 
established when (a) The diameters of the affected testicle are 
reduced to one-third of the corresponding diameters of the paired 
normal testicle, or (b) The diameters of the affected testicle 
are reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the veteran, 
establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)(1)(i).

The instructions of the remand portion of the May 2008 Board 
decision state that if the Veteran did not meet either conditions 
(a) or (b) of 38 C.F.R. § 3.350(a)(1)(i), that arrangements 
should be made for a medical board, including the genitourologist 
who examined the Veteran, to consider whether it recommends 
biopsy of the left testicle.  If biopsy is recommended and is 
accepted by the Veteran, that should be done, and a determination 
should be made whether there is absence of spermatozoa from the 
left testicle.  A review of the record reveals that in May 2009 a 
VA examiner indicated that the Veteran did not meet the criteria 
of either (a) or (b) of 38 C.F.R. § 3.350(a)(1)(i).  The record 
does not reveal that arrangements were made for a medical board 
to consider whether it a biopsy of the left testicle was 
recommended.  Consequently, the Veteran's claim must be again 
remanded so that such a determination can be made.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made for a medical 
board, including the genitourologist who 
examined the Veteran, to consider whether it 
recommends biopsy of the left testicle.  If 
biopsy is recommended and is accepted by the 
Veteran, that should be done, and a 
determination should be made whether there is 
absence of spermatozoa from the left 
testicle.

2.  Then, after completion of any additional 
development indicated by the state of the 
record, readjudicate entitlement to special 
monthly compensation based on loss or loss of 
use of a creative organ with consideration of 
the possibility of "staged" ratings 
pursuant to Fenderson v. West, 12 Vet. App. 
119 (1999).  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


